Exhibit 1 ELBIT VISION SYSTEMS LTD. Company Contact Information: Yaron Menashe, CFO Tel: + yaron@evs.co.il ELBIT VISION SYSTEMS ANNOUNCES Q1 2011 RESULTS ACHIEVES ACCUMULATED EBITDA OF $1M IN PERIOD SINCE JUNE 2010 RESTRUCTURING · First quarter revenues of $1.25 million · Operating profits of $0.26 million and net profits of $0.23 million constituting 21% and 18% of net revenues, respectively Caesarea, Israel, June 14, 2011 — Elbit Vision Systems Ltd.(OTCBB: EVSNF.OB),a globalprovider of vision technology for automatic surface inspection and in-line quality monitoring systems, today announced its consolidated financial results for the three month period ending March31, 2011. First Quarter 2011 Results: Revenues for the first quarter of 2011 were $1.25 million, representing an increase of 262% compared to $0.48 million for the first quarter of 2010. Gross profit on a US GAAP basis was $0.85 million, representing 68% of revenues, compared with a gross profit of $0.11 million for the first quarter of 2010. Gross margins increased substantially due to the previously reported restructuring which occurred in June 2010. Operating profit on a US GAAP basis was $261 thousand compared with an operating loss of $509 thousand in the first quarter of 2010. Net profit on a US GAAP basis for the first quarter of 2011 was $230 thousand, compared to a net loss of $437 thousand in the first quarter of 2010. Sam Cohen, CEO of EVS commented, “Once again our quarterly results provide further evidence that EVS has created a successful business model for profitable growth.Our renewed commitment to our core competency and customer base has resulted in great benefits over the past 12 months, with accumulated EBITDA of $1M.Nevertheless, while I am pleased with these early results, I feel strongly that this growth is in its infancy and the real potential of our restructured company is yet to come. "As we advance to the next phase of our new model, which includes the development of new, innovative products for our current customer base, as well as our expansion into new, healthy, and growing technical web markets, EVS will launch a bold new approach.Future technologies will shift the old focus of providing our customers with cost improvements through pure labor reduction to significant yield improvements.Furthermore, this innovative approach will allow our new technologies to compliment the high-efficiency manufacturing principals of our modern customer base and to fully take advantage of the true size and potential of the global textile market.” concluded Mr. Cohen. About Elbit Vision Systems Ltd. (EVS): www.evs.co.il EVS offers a broad portfolio of automatic State-of-the-Art Visual Inspection Systems for both in-line and off-line applications, and process monitoring systems used to improve product quality, safety, and increase production efficiency.EVS' systems are used by over 620 customers, many of which are leading global companies. This press release and other releases are available on www.evs.co.il Safe Harbor Statement This press release contains forward-looking statements. Such statements are subject to certain risks and uncertainties, such as market acceptance of new products and our ability to execute production on orders, which could cause actual results to differ materially from those in the statements included in this press release. Although EVS believes that the expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be achieved. EVS disclaims any intention or obligation to update or revise any forward-looking statements, which speak only as of the date hereof, whether as a result of new information, future events or otherwise.EVS undertakes no obligation to update forward-looking statements to reflect subsequently occurring events or circumstances. Use of Non-GAAP financial measures EVS uses EBITDA as a non-GAAP financial performance measurement. EBITDA is calculated by adding back to net income interest, taxes, depreciation, amortization. EBITDA is provided to investors to complement results provided in accordance with GAAP, as management believes the measure helps illustrate underlying operating trends in the Company’s business and uses the measure to establish internal budgets and goals, manage the business and evaluate performance. EBITDA should not be considered in isolation or as a substitute for comparable measures calculated and presented in accordance with GAAP. FINANCIAL TABLES FOLLOW 2 ELBIT VISION SYSTEMS LTD. CONDENSED CONSOLIDATED BALANCE SHEET AT MARCH 31, 2011 IN U.S. DOLLARS Mar-31 Dec-31 U.S. dollars in thousands (except per share data) Assets CURRENT ASSETS: Cash and cash equivalents 60 Restricted deposits 32 - 32 Accounts receivable: Trade Other 54 30 70 Inventories Assets Related to Discontinued Operation - - Total current assets LONG-TERM RECEIVABLES: Severance pay fund Other long-term receivables 87 Total long-term receivables PROPERTY, PLANT AND EQUIPMENT – net of accumulated depreciation and amortization 49 50 OTHER ASSETS- net of accumulated amortization: Goodwill Other intangible assets - - Total assets 3 Mar-31 Dec-31 In thousands Liabilities and shareholders’ equity CURRENT LIABILITIES: Credit from banks Current Maturities of Loan from Shareholder and Other Accounts payable: Trade Deferred revenues 85 Other Liabilities Related to Discontinued Operation - - Total current liabilities LONG-TERM LIABILITIES: Long Terms Loans From Banks (Net of current maturities) Loans and other liabilities (net of current maturities) Loan from shareholder (net of current maturities) Other Long Terms liabilities Accrued severance pay Total long-term liabilities Totalliabilities SHAREHOLDERS’ EQUITY ) ) ) Total liabilities and shareholders’ equity 4 ELBIT VISION SYSTEMS LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE-MONTH PERIOD ENDED MARCH 31, 2011 IN U.S. DOLLARS 3 months ended year ended Mar-31 December 31, U.S. dollars in thousands (except per share data) REVENUES COST OF REVENUES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES – net SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Marketing and selling General and administrative OPERATING PROFIT (LOSS) ) ) FINANCIAL (EXPENSES) INCOME - net ) 74 ) OTHER EXPENSES– net (2
